                Case 9:19-bk-01977-FMD          Doc 66     Filed 12/06/19      Page 1 of 4



                                           ORDERED.


     Dated: December 06, 2019




                           UNITED STATES BANKRUPTCY COURT
                    MIDDLE DISTRICT OF FLORIDA – FORT MYERS DIVISION
 In Re:

 PATRICK DEROSA                                            Case No. 9:19-bk-01977-FMD
                                                           Chapter 7
                    Debtor.
                                                   /

                ORDER APPROVING THE CHAPTER 7 TRUSTEE’S APPLICATION
                   TO EMPLOY BK GLOBAL REAL ESTATE SERVICES TO
               PROCURE CONSENTED PUBLIC SALE PURSUANT TO 11 U.S.C. § 327

       THIS CAUSE came before the Court without hearing upon the Application to Employ (Doc.
64) pursuant to 11 U.S.C. § 327, requesting approval and authority to retain BK Global Real Estate
Services in this proceeding.

          The Court, having jurisdiction herein, finds as follows:

          1.      The Debtor filed for relief under Chapter 7 of the United States Bankruptcy Code and
                  Robert E. Tardif Jr., is the duly qualified and acting Chapter 7 Trustee of the
                  bankruptcy estate.

          2.      An asset of the bankruptcy estate is real property located at 12070 Lucca Street, Fort
                  Myers, FL 33966 hereinafter referred to as the “Real Property”.

          3.      The Debtor(s) have not declared the Real Property as exempt.

          4.      The Debtor(s) listed the Real Property on their schedules as having a value of
                  $214,000.00

          5.      The Real Property is subject to the following mortgage(s) or lien(s):
      Case 9:19-bk-01977-FMD           Doc 66     Filed 12/06/19       Page 2 of 4



        a. First Mortgage Holder: Mr. Cooper

        b. Second Mortgage Holder: Select Portfolio Servicing

6.      The creditors holding mortgages or liens have filed proofs of claims setting forth the

        following balances due and owing on the Real Property:

        a.      Mr. Cooper in an amount exceeding $165,000.00

        b.      Select Portfolio in an amount exceeding $19,000.00

7.      Based upon the market value of the Real Property provided by the Debtor and the
        information regarding the mortgages on this Real Property, the first mortgage debt is
        in excess of the market value of the Real Property.

8.      The Handbook for Chapter 7 Trustees published by the Executive Office of the United
        States Trustee, states on pages 4 – 14 under Section 9 “Sales of Assets” (a) General
        Standards “A trustee may sell assets only if the sale will result in a meaningful
        distribution to creditors. The Section further states “the trustee may seek a “carve-out”
        from a secured creditor and sell the property at issue if the “carve-out” will result in a
        meaningful distribution to creditors. Further, the Section states “The trustee must also
        consider whether the cost of administration or tax consequences of any sale would
        significantly erode or exhaust the estate’s equity interest in the asset.”

9.      BK Global Real Estate Services (“BK Global”) provides services to trustees as BK
        Global has expertise and experience in assisting the trustee in negotiating with secured
        creditors to accomplish the following:

        a.      Sell the Real Property under 11 U.S.C. § 363(b) to whichever party the Chapter
                7 Trustee determines to have made the best qualified offer with the sale
                approved by the Court, pursuant to 11 U.S.C. § 363;
        b.      Obtain the release the senior mortgage and waive all of its claims against the
                estate with respect to the Real Property (including any deficiency claims
                resulting from the proposed sale);
        c.      Work with the secured mortgage holder to enter into an agreement for an 11
                U.S.C. § 506 surcharge to pay all of the closing expenses associated with the §
                363 sale, including the payment of a six percent (6%) real estate brokerage
                commission and reimbursement of their out-of-pocket expenses to BK Global
                and any associated real estate professional, paid from the proceeds of the sale,
                and provide a meaningful carve out for the benefit of allowed unsecured
                creditors of the Debtor(s)’ estate; and
        d.      Make certain the amount of the carve out is clearly set out in the motion to sell
                the Real Property pursuant to 11 U.S.C. § 363.

10.     BK Global will assist the Chapter 7 Trustee in negotiations with the first mortgage
        holder to obtain the consent of the first mortgage holder for the sale of the Real
        Property. A carve out from the sale proceeds, such amount for the benefit of unsecured
             Case 9:19-bk-01977-FMD           Doc 66      Filed 12/06/19      Page 3 of 4



               creditors of the bankruptcy estate, which will result in a meaningful distribution to the
               creditors, and upon a successful resolution with the secured creditor, a separate motion
               will be filed seeking approval of the settlement terms and conditions.

       11.     BK Global will not be entitled to any fees if the first mortgage holder does not grant
               its consent or the Court does not grant the motion to approve the sale of the Real
               Property.

       12.     In no event will the bankruptcy estate have any obligation to pay BK Global or
               associated real estate professional for their services, or to pay the customary title and
               closing services. The terms of the listing agreement and this Application provide that
               BK Global and listing agent are only entitled to payment if and when (a) secured
               creditor grants its consent, (b) the motion to approve sale is granted and (c) the Real
               Property is sold, in which event BK Global and listing agent will receive a six percent
               (6%) real estate brokerage commission and obtain reimbursement of any out-of-pocket
               expenses.

       13.     The Trustee believes that the highest and best value for the Real Property will be
               generated through a sale in which the Real Property is widely marketed to the public
               and offered at the highest price that the market will bear. The Trustee further believes
               that such a sale is in the best interest of the Debtor(s)’ bankruptcy estate, but can only
               be achieved if the secured creditor’s consent is first obtained. The Chapter 7 Trustee
               believes that retaining BK Global and/or an associated real estate professional to obtain
               the secured creditor’s consent is in the best interest of the Debtor(s)’ bankruptcy estate.

       14.     The Trustee submits that the terms of employment and compensation as set out in this
               application and the listing agreement, are reasonable in light of the extensive
               experience of BK Global and any associated real estate professional, and the nature of
               the services they provide. (See Exhibit “A” which was attached to the Application.)

       15.     BK Global attested that it is a disinterested person within the meaning of Section
               101(14) of the Bankruptcy Code and Federal Rule of Bankruptcy Procedure 2014 and
               2016(a). Attached to the Application as Exhibit “B” was the Affidavit of
               Disinterestedness of BK Global. BK Global also attests, pursuant to Bankruptcy Rule
               2016, that it shall not split or share its fee with any individual or entity other than the
               listing agent or a buyer’s agent, if applicable.

       It is, therefore

        ORDERED that the Application to Employ filed herein by the Chapter 7 Trustee is hereby
approved and the Chapter 7 Trustee is hereby authorized to retain BK Global Real Estate Services in
this case and the compensation arrangements set forth in the listing agreement and this application,
pursuant to Sections 327, 328(a) and 330 of the Bankruptcy Code are hereby approved but payment
shall be upon further application and Order of this Court. Compensation will be determined later in
accordance with 11 U.S.C. § 330.
             Case 9:19-bk-01977-FMD               Doc 66      Filed 12/06/19       Page 4 of 4



       IT IS FURTHER ORDERED that the proposed Real Estate Listing Agreement is hereby
approved and the Trustee is hereby authorized to execute the Agreement.

Trustee, Robert E. Tardif Jr. is directed to serve a copy of this order on interested parties who do not receive
service by CM/ECF and file a proof of service within three days of entry of this order.
